SMITH, C.
This suit was brought to quiet the title of the plaintiffs to the lands described in the complaint, and to recover possession. The plaintiffs’ deraignment of title is the same as in their suit against the defendants Buschke; 133 Cal. 655, 66 Pac. 15. The defendant Batterman deraigns title under two deeds executed by Kyle under the power of attorney involved in the former case—the one to John E. Budd for the recited consideration of $10; the other, for the same recited consideration, to Sebree, one of the principals in the power. The allegations of the complaints in the two cases are substantially the same. In the former case it was held that the -deed executed by the attorney to the defendants’ grantor was void, as being in excess of the power granted, and the conclusion will apply equally to the deeds here involved. The judgment should therefore be reversed, on the authority of the case cited, and the cause remanded, with directions to the lower court to overrule the demurrer to the complaint.
We concur: Gray, C.; Haynes, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment is reversed, on the authority of the case cited, and the cause remanded, with directions to the lower court to overrule the demurrer to the complaint.